Exhibit 10.34

 

Picture 1 [ex-10d34g001.jpg]

 

November 12, 2019

 

Dr. Allan S. Yang

 

Dear Dr. Yang,

 

Congratulations!  I am pleased to confirm our offer of a position as Senior Vice
President and Chief Medical Officer reporting to the President & CEO.  The
specifics of this offer, subject to approval by the Board of Directors, are as
follows:

·



Annual base salary of Four Hundred Sixty Five Thousand dollars ($465,000), less
standard withholdings and deductions, payable in accordance with the Company’s
standard payroll procedures.

·



Eligibility for discretionary increases and performance bonuses (target 40%) in
accordance with the Company’s programs less standard withholdings and
deductions, with metrics dependent upon corporate and individual
performance.  You will not be eligible for the Q1 2020 annual increase and bonus
but will be eligible for the Q1 2021 annual program.  Any bonus you earn will be
paid out in cash and/or stock in accordance with the Company’s standard
practice. 

·



Options for Sixty Two Thousand Three Hundred (62,300) shares of Xencor Common
Stock valued at approximately $1.605MM (based on the 9/30/2019 Black-Scholes
value of $25.76)  vesting over the Company’s standard vesting schedule;  (i)
twenty five percent (25%) of the options shall vest on the one-year anniversary
of the Start Date: (ii) the balance of the option shares shall vest at the rate
of 1/48th on the final date of each month thereafter: and (iii) you must be
employed by the Company on each applicable vesting date.  The exercise price of
the option shares is equal to the fair market value of the Common Stock on the
grant date.  The options shall be subject to and governed by the Company’s 2013
Equity Plan (the “Plan”). 

·



You will be granted restricted stock units (“RSU”) of Thirty One Thousand Nine
Hundred (31,900) shares of the Company’s common stock pursuant to the Plan
valued at approximately $1.07MM.  The RSU will vest over a period of three (3)
years following the Commencement Date with 1/3rd of such units vesting on each
of one (1), two (2) and three (3) year anniversaries of the Commencement Date,
so long as you remain continuously employed by the Company. 

·



Signing bonus of One Hundred Eighty Thousand dollars ($180,000).  If you cease
to be employed by the Company for any reason prior to the twenty four (24) month
anniversary of your start date, you must repay to the Company the Signing Bonus
that the Company had provided to you as of the employment termination date. 

·



The Company shall reimburse you the amount of reasonable costs associated with
travel and lodging expenses incurred for work at the San Diego office.  All such
payments that are subject to taxation will be grossed up accordingly upon
submission of expense receipts for reimbursement. 

·



Eligibility to participate in the Company Employee Stock Purchase Plan
(ESPP).  The Plan allows for purchase of Company stock at a discount less than
the fair market value of the Company’s stock on the purchase date, subject to
certain limitations.








·



Eligibility for participation in the Company’s employee benefits plan including
medical, dental and life insurance, subject to the terms, conditions and
limitations of the plans.   The Company reserves the right to modify its
benefits plan as needed.

·



401(k) plan (matching by Xencor)

·



Paid Personal Leave (PPL) accrual at 18 days/year

·



9 holidays/year

·



Termination without Cause:

In the event the Company terminates your employment without Cause, you shall be
eligible for the following benefits:  (i) a cash payment equivalent to twelve
(12) months of your base salary at the rate in effect as of the effective date
of such termination and (ii) if you are eligible for and timely elect continued
group health plan coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) following your termination, the Company will pay your
COBRA group health insurance premiums for you and your eligible dependents until
the earliest of (A) the close of the twelve (12) month period following the
termination of your employment (the “COBRA Payment Period”), (B) the expiration
date of your eligibility for the continuation coverage under COBRA, or (C) the
date when you become eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment.  References to
COBRA premiums shall not include any amounts payable by you under an Internal
Revenue Code Section 125 health care reimbursement plan.  Notwithstanding the
foregoing, if at any time the Company determines, in its sole discretion, that
it cannot pay the COBRA premiums without potentially incurring financial costs
of penalties under applicable law (including, without limitation, Section 2716
of the Public Health Service Act), then regardless of whether you elect
continued  health coverage under COBRA, in lieu of providing the COBRA premiums,
the Company will instead pay you on the last day of each remaining month of the
COBRA Payment Period, a fully taxable cash payment equal to the COBRA Premiums
of that month, subject to applicable tax withholdings (such amount, the “Special
Severance Payment”), which payments shall continue on until the earlier of
expiration of the COBRA Payment Period or the date when you become eligible for
the substantially equivalent health insurance coverage in connection with new
employment or self-employment.  As a condition to receipt of these
severance-related benefits, you must provide to the Company a fully-executed and
non-revocable release of claims in a form acceptable to the Company.  

·



Change of Control:    

In the event the Company terminates your employment without Cause in connection
with a Change in Control of the Company (for purposes of this Agreement, “Change
in Control” shall have the meaning specified in the Plan) which occurs prior to
the one year anniversary of the Start Date, the number of vested option shares
and RSU shares available for you to immediately exercise shall be calculated as
if you had remained employed by the Company for one (1) additional year.  In the
event the Company terminates your employment in connection with a Change in
Control which occurs after the one year anniversary of the Start Date, all
(100%) of the option shares and RSU shares shall be fully vested and immediately
exercisable.  A termination of employment shall be deemed to be in connection
with a Change in Control if it is initiated by the Company and is effective
within ninety (90) days prior to twelve (12) months after the effective date of
the  Change in Control of the Company.  As a condition to this accelerated
vesting you must provide to the Company a fully-executed and non-revocable
release of claims in a form acceptable to the Company. 

 

This offer is contingent upon your executing a Proprietary Information and
Inventions Agreement to be prepared by Xencor and completing a Federal
Employment Eligibility Verification form (INS I-9). 

By signing this letter, you understand and agree that your employment with
Xencor is at-will.  Therefore, your employment can terminate, with or without
cause, and with or without notice, at any time, at your option or






Xencor’s option, and Xencor can terminate or change all other terms and
conditions of your employment, with or without cause, and with or without
notice, at any time.  This at-will relationship will remain in effect throughout
your employment at Xencor or any of its subsidiaries or affiliates.  This letter
constitutes the entire agreement, arrangement and understanding between you and
Xencor on the nature and terms of your employment with Xencor.  This letter
supersedes any prior or contemporaneous agreement, arrangement or understanding
on this subject matter. 

 

By executing this letter as provided below, you expressly acknowledge the
termination of any such prior agreement, arrangement or understanding.  Also, by
your execution of this letter, you affirm that no one has made any written or
verbal statement that contradicts the provisions of this letter.  The at-will
nature of your employment, as set forth in this paragraph, can be modified only
by a written agreement signed the Chief Executive Officer and you, which
expressly alters it.  This at-will relationship may not be modified by any oral
or implied agreement, or by any Company policies, practices or patterns of
conduct.

 

If this offer is suitable, please sign and date this letter and retain the copy
for your records.

 

Sincerely,

 

 

 

 

 

 

/s/ Bassil Dahiyat

 

 

 

 

Bassil I. Dahiyat

 

 

President & CEO

 

 

 

 

I have read and understand the terms of employment described in this letter and
consent to all of the terms and provisions contained herein.

 

 

 

 

 

/s/ Allen Yang

 

November 14, 2019

Signature of acceptance

 

Date

 

 



 



